Title: From George Washington to Henry Clinton, 30 September 1780
From: Washington, George
To: Clinton, Henry


                        
                            
                            Sir
                            Head Quarters Septemr 30th 1780
                        
                        In answer to Your Excellency’s letter of the 26th instant, which I have had the honor to receive, I am to
                            inform you, that Major André was taken under such circumstances, as would have justified the most summary proceedings
                            against him. I determined, however, to refer his case to the examination and decision of a Board of General Officers, who
                            have, on his free and voluntary confession and letters, reported—First. "That he came on shore from the Vulture Sloop of
                            War in the night of the twenty first of September last on an interview with General Arnold in a private and secret manner.
                            secondly—that he changed his dress within our lines, and under a feigned name and in a disguised Habit, passed our Works
                            at Stony and Verplanks points the evening of the twenty second of September last, and was taken the morning of the twenty
                            third of September last, at Tarry Town, in a disguised Habit, being then on his way to New York, and when taken, he had in
                            his possession several papers which contained intelligence for the Enemy. The Board having maturely considered these facts
                            do also report to his Excellency Genl Washington that Major André Adjutant General to the British Army ought to be
                            considered as a Spy from the Enemy, and that agreeable to the law and usage of Nations it is their opinion he ought to
                            suffer death."
                        From these proceedings it is evident Major André was employed in the execution of Measures, very foreign to
                            the objects of Flags of Truce, and such as they were never meant to authorise or countenance in the most distant
                            degree—and this Gentleman confessed with the greatest candor in the course of his examination "that it was impossible for
                            him to suppose he came on shore under the sanction of a Flag." I have the honor to be Your Excellency’s Most obt and most
                            hble Servt
                        
                            Go: Washington
                        
                     Enclosure
                                                
                            
                                Sir,
                                Tapaan 29th September 1780
                            
                            Your Excellency is doubtless already apprised of the Manner in which I was taken; and possibly of the
                                Serious Light in which my Conduct is considered and the rigorous Determination that is impending.
                            Under these Circumstances I have obtained General Washington’s Permission to send You this Letter. The
                                object of which is to remove from your Breast any Suspicion that I could imagine I was bound by your Excellency’s
                                Orders to expose myself to what has happened. The Events of coming within an Enemy’s Posts, and of changing my Dress,
                                which led me to my present Situation, were contrary to my own Intentions, as they were to your Orders. And the
                                circuitous Route which I took to return was imposed (perhaps unavoidably) without Alternative upon me.
                            I am perfectly tranquil in Mind, and prepared for any Fate, to which an honest Zeal for my Kings Service
                                may have devoted me.
                            In addressing myself to Your Excellency on this Occasion, the Force of all my Obligations to You, and of
                                the Attachment & Gratitude I bear you, recurs to me. With all the Warmth of my Heart, I give you Thanks for
                                Your Excellency’s profuse Kindness to me; and I send You the most earnest Wishes for your Welfare, which a faithfull,
                                affectionate, and respectful Attendant can frame.
                            I have a Mother and three Sisters, to whom the Value of my Commission would be an Object, as the Loss of
                                Grenada has much affected their Income. It is needless to be more explicit on this Subject. I am persuaded of your
                                Excellency’s Goodness.
                            I receive the greatest Attention from his Excellency General Washington, and from every Person under
                                whose Charge I happen to be placed. I have the Honor to be with the most respectful Attachment, Your
                                    Excellency’s &c.
                            
                            
                                (Signed) John Andre
                                Adjt General
                            
                        
                        
                    